[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The issue raised is whether this court has jurisdiction, where the pleadings are not closed, to rule on a Motion for Summary Judgment. This Court finds no jurisdiction.
An examination of the pleadings indicates that there has been no reply to the Special Defense. Therefore, it would be improper to rule on the defendant's Motion for Summary Judgment. Griggs v. B. and G. Land, Inc., 24 Conn. App. 610, 590 A.2d 982
(1991).
Accordingly, the motion is denied.
SPADA, J. CT Page 6457